Citation Nr: 1016355	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-32 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
low back strain with degenerative joint disease.  

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1960 to May 1980.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which in pertinent part, continued the 10 percent and 0 
percent disability evaluations for the Veteran's service-
connected low back strain with degenerative joint disease and 
bilateral hearing loss, respectively.  

In April 2009, the Board remanded the claims for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran failed to report for the scheduled audio and 
spine VA examinations in June 2009 without good cause.  

2.  The examinations were needed to determine whether his 
service-connected disabilities meet the schedular criteria 
for higher disability ratings.  


CONCLUSIONS OF LAW

1.  Entitlement to an evaluation in excess of 10 percent for 
low back strain with degenerative joint disease is denied due 
to failure to report to a VA examination without good cause.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655(b) (2009).

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss is denied due to failure to report to a VA 
examination without good cause.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 3.655(b) (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Decision  

Under VA regulations, it is incumbent upon the Veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b).  However, when an 
examination is scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for an increased rating, 
the claim shall be denied.  Id.  In this case, the Veteran's 
claims currently on appeal are increased ratings for his 
service-connected low back strain with degenerative joint 
disease and bilateral hearing loss.  

In April 2009, the Board remanded the Veteran's claims 
concerning his service-connected low back strain with 
degenerative joint disease and bilateral hearing loss.  The 
Board noted that the evidence contained within the most 
recent private treatment records contradicted the results 
from the September 2006 VA examinations in terms of severity 
for both disabilities.  The Board determined that to properly 
evaluate the Veteran's service-connected disabilities under 
the rating criteria, additional VA examinations must be 
scheduled to identify the nature and severity of his current 
low back strain with degenerative joint disease and bilateral 
hearing loss.  

In a May 2009 letter, the AMC informed the Veteran that the 
Dallas VA medical facility was requested to schedule him for 
an examination, and he would be notified of the date, time, 
and place of the examination.  The letter further stated that 
if he could not keep the appointment, he should contact the 
medical facility.  More importantly, the letter stated that 
if he failed to report for an examination, his claims could 
be denied.

However, based on the record, the Veteran was scheduled for 
VA spine and audio examinations on at the Dallas VA Medical 
Center, but failed to report for the examinations on the 
requested date.  According to the Compensation and Pension 
Exam Inquiry report (printed in November 2009), the VA 
examinations were cancelled because the Veteran failed to 
report to both the audio and spine VA examinations in June 
2009.  The record does not show that the Veteran attempted to 
contact VA to reschedule his examinations or that he 
submitted a statement withdrawing his claims on appeal.  

In the February 2010 supplemental statement of the case 
(SSOC), the AMC again informed the Veteran that it had 
received a notice of his failure to report for the scheduled 
VA examinations.  The claims were denied because there was no 
evidence of record showing that his disabilities have 
worsened to warrant higher evaluations, and he failed to 
report for the scheduled VA examinations.  He was given 30 
days to respond to the SSOC with additional comments or 
evidence.  The record does not reflect that the SSOC was 
returned as undeliverable, and thus the Veteran is presumed 
to have received it.  See Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992) (discussing that the presumption of regularity 
of the administrative process applies to notices mailed by 
the VA)).  The Veteran did not respond to the SSOC.  

The Board has reviewed the evidence of record and finds that 
based upon the application of 38 C.F.R. § 3.655(b), the 
Veteran's claims for an evaluation in excess of 10 percent 
for low back strain with degenerative joint disease and a 
compensable evaluation for bilateral hearing loss must be 
denied.  The Veteran was informed on several occasions of the 
consequences for failing to report for the additional VA 
examinations, and he was provided 30 days to submit comment 
on that finding.  He did not submit any evidence or argument 
as to his reason for not reporting for the examination.  
Thus, the Board finds that the Veteran has not submitted any 
evidence of "good cause" for his failure to report for the 
scheduled VA audio and spine examinations, and his claims 
must be denied.  See 38 C.F.R. § 3.655(b).  



II.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VCAA further 
provides that the assistance provided by the Secretary shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  38 U.S.C.A. § 5103A (West 2002).  

In this case, as discussed above, VA attempted to provide 
assistance to the Veteran, including furnishing an additional 
VA examination to assess the severity of his service-
connected low back strain with degenerative joint disease and 
bilateral hearing loss.  Through no fault of VA, those 
efforts were unsuccessful.  Specifically, the RO scheduled a 
VA examination in June 2009; however, the Veteran failed to 
appear without showing good cause.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA's duty to assist the Veteran in 
developing the facts and evidence pertinent to a Veteran's 
claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  It is the Veteran's responsibility to 
cooperate with VA, including when there is a need to have him 
examined.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).  The Board 
concluded above that in light of the Veteran's disinclination 
to fully cooperate with the process, all reasonable efforts 
were made by VA to obtain evidence necessary to substantiate 
his claims and that any further attempts to assist him in 
developing his claims would result in needless delay, and is 
thus unwarranted.  As explained above, the claims are being 
denied due to the Veteran's failure to report for scheduled 
VA examinations.  Therefore, based on the Court's decision in 
Manning, the Board concludes that the Veteran's claims are 
not subject to the provisions of the VCAA.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) [the VCAA has no effect on 
an appeal where the law, and not the underlying facts or 
development of the facts, is dispositive of the matter].  See 
also VAOPGCPREC 5- 2004 (June 23, 2004) (VA is not required 
to meet the VCAA duties to notify or assist a claimant where 
a claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).  

However, assuming without deciding the VCAA applies, he Board 
finds that each of the four content requirements of a VCAA 
notice has been fully satisfied.  The Veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claims.  The Board concludes that the discussions in the 
August 2006 and April 2009 letters informed him of the 
information and evidence needed to substantiate the claims 
and complied with the VA's notification requirements.  VA 
made all efforts to notify and to assist him with regard to 
the evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  
He was also specifically advised of the potential outcome of 
his claims in the event he failed to report to the scheduled 
VA examination.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues on appeal has been 
obtained.  The Veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claims.  No further assistance 
with the development of evidence is required.  

ORDER

Entitlement to an evaluation in excess of 10 percent for low 
back strain with degenerative joint disease is denied.  

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


